               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00160-MR-WCM


GREGORY HANNAH,                 )
                                )
                   Plaintiff,   )
                                )
     vs.                        )             ORDER
                                )
WESTROCK SERVICES, INC.,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss    [Doc.   4];   the   Magistrate   Judge’s   Memorandum      and

Recommendation [Doc. 16] regarding the disposition of that motion; and the

Plaintiff’s Objections to the Memorandum and Recommendation [Doc. 21].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

     On February 26, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the partial motion to dismiss. [Doc. 16]. The
parties were advised that any objections to the Magistrate Judge’s

Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service. The Plaintiff timely filed Objections on March

12, 2019. [Doc. 21].

      After careful consideration of the Memorandum and Recommendation

and the Plaintiff’s Objections thereto, the Court finds that the Magistrate

Judge’s proposed conclusions of law are correct and consistent with current

case law. The Plaintiff asserts in his Objections that the Magistrate Judge

failed to address three central points in his Memorandum and

Recommendation. The three points, however, are clearly addressed in the

Memorandum and Recommendation.              While the Court of Appeals may

reconsider its decision in Wrightson v. Pizza Hut of America, Inc., 99 F.3d

138 (4th Cir. 1996), it has not chosen (as yet) to do so. It is not for this Court

to guess what the Court of Appeals may do in the future. Accordingly, the

Court hereby overrules the Plaintiff’s Objections and accepts the Magistrate

Judge’s recommendation that the motion to dismiss should be granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 21] are OVERRULED; the

Memorandum and Recommendation [Doc. 16] is ACCEPTED; and the

Defendant’s Motion to Dismiss [Doc. 4] is GRANTED as follows:
                                        2
(1)   The Plaintiff’s federal claim is DISMISSED WITH PREJUDICE;

      and

(2)   The Court declines to exercise supplemental jurisdiction

      pursuant to 28 U.S.C. § 1367(c)(3) over the Plaintiff’s state law

      claim, and such claim is therefore DISMISSED WITHOUT

      PREJUDICE.

The Clerk of Court is respectfully directed to close this case.

IT IS SO ORDERED.

                       Signed: March 20, 2019




                                    3
